DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/2019 is in compliance with the provisions of 37 CFR 1.97, except the lined through document because the lined through document of US. Patent Application Publication No 20150669030 is not found.  Accordingly, the information disclosure statement is being considered by the examiner except the lined through document.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1-16 recite a process with a series of steps, including modeling the object, setting attributes, performing retrieval. The claimed process is similar to a method of mental processes, particularly concepts performed in the human minds (including an observation, evaluation, judgement, opinion), which is one of the groupings of abstract ideas as the steps such as the ones being listed may be performed mentally.   

Further, the claimed elements and additional elements, or a combination of the addition elements in the claims (such as to be managed objects, managed objects, statuses), fail to integrate the abstract idea into a practical application and fails to provide an inventive concept because the claimed elements or their combination do not impose any meaningful limits on practicing the abstract idea, partly due to those elements are directed to the types of information, and type the information being manipulated do not impose any meaningful limits on practicing the abstract idea.
Further, the additional elements (e.g. a spatial-temporal database) amount to no more than intended use of the claimed process or usage of a generic computing system having a processing unit for preform the steps of the claimed process, which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computer or an improvement to a technical field.
Thus, for at least the reasoning above, claims 1-16 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 recites the limitation "the types of the management models" in the performing step.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 incorporates the deficiency of claim 1 stated above. Claim 3 also recites the limitation "said managed object" in the retrieving step.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 incorporates the deficiency of claim 1 stated above by depending from any of the preceding claims. Claim 15 also recites limitations "the historical database”, “the real-time database”, the plan database”, the spatial attribute” in the performing.  There is insufficient antecedent basis for these limitations in the claim, particularly when being depending from claims (e.g. claims 1-3, 6-14) that do not provide antecedent for the cited limitations of claim 15. 

Any claim not specifically addressed is being rejected for incorporate the deficiency of the claim it is depend upon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salemann (Pub No US 2011/0202326).

With respect to claim 1, Salemann discloses a method for retrieving data objects based on a spatial-temporal database, the method involving modeling a to-be-managed object and performing retrieval based on types of resultant management models and at least one of spatial or temporal attributes of managed objects so as to determine an operational status of the to-be-managed object (the terms “for” and “as to” suggest intended use and outcome for the claimed method; Abstract)), and the method comprising steps of: 
modeling the to-be-managed object in consideration of temporal and spatial statuses of the to-be-managed object ([0022-0027], [0049-0050], Fig 1-4: model the to be managed object, e.g. newly inserted data elements, in consideration of temporal and spatial via spatiotemporal analysis and/or database with respect to the volumetric storage); 
setting a specific attribute of the to-be-managed object expressed in a natural language according to the management models of the managed object ([0025-0027[0032-0033],[00049-0050], Fig 1-4: setting attributes including a specific attribute, e.g. region, of objects in natural language, e.g. region name, respect to the volumetric storage having a plurality of attributes for the elements representing the objects, including the to be managed object, as set forth by the spatiotemporal database); and 
performing retrieval based on the types of the management models of the managed objects and at least one of spatial or temporal attributes defined by the modeling and expressed in the natural language so as to determine the operational status of the to-be-managed object (the term “so as to” suggests intended use;[0047-0049], [0054], [0066-0067], Fig 1-2D: perform retrieval in response to user request based the types of management modes, e.g. the types of volumetric sub-storage models, and the spatial/temporal attribute as set forth by the spatiotemporal database to determine to operational status, e.g. result, of the objects which include the to be managed object). 

With respect to claim 2, Salemann further discloses	wherein the step of modeling the to-be-managed object at least comprises: modeling the to-be-managed object according to the spatial status of the to-be-managed object, 
modeling the to-be-managed object according to the temporal status of the to-be-managed object, setting the specific attribute of the to-be-managed object ([0024-0026], [0054], Fig 1-6: setting the attribute including the specific attributes in according to the volumetric storage modeling for the objects include the to be managed object), and 
collecting data from the to-be-managed object so as to enable dynamic monitoring and management of the to-be-managed object ([0024-0026], [0033-0034], [0068], Fig 1-6: collecting data via continuously inserting and/or periodic updating). 


retrieving, based on the types of the management models, at least one of spatial locations or time points of the managed objects, real-time data, historical data and/or plan data of at least one said managed object at the spatial locations and/or the time points, thereby determining a real-time operational status, a historical operational status and/or a planned operational status of the to-be-managed object; or retrieving, based on the types of the management models, spatial ranges and/or temporal ranges of the managed objects, real-time data, historical data and/or plan data of at least one said managed object within the spatial ranges and/or temporal ranges, thereby determining a real-time operational status, a historical operational status and/or a planned operational status of the to-be-managed object  (the term “or” suggests  option and only one is needed; the elements such as real-time data and historical data are directed to types of data  being manipulated and don’t necessary impact the functionality of the retrieval preforming step;[0047-0049], [0054], [0066-0067], Fig 1-2D: perform retrieval in response to user request based the types of management modes, e.g. the types of volumetric sub-storage models, using different type of data and attributes of the spatiotemporal database, including  and not limited to location and temporal data, thereby determine real time status, as indicated by the output, such as the simulation output shown in Fig 2B).

 


With respect to claim 4, Salemann further discloses wherein the step of determining the operational status of the to-be-managed object further comprises:  determining, according to the types of management models of the managed objects, a real-time database, a historical database and/or a plan database storing operational data of the managed objects, selecting, according to at least one of the spatial attribute or the temporal attribute, at least one version of the operational data of the managed objects from the real-time database, the historical database and/or the plan database, the at least one version being associated with the managed objects, and determining at least one of said managed objects that is associated with the management models, and checking the real-time data, the historical data and/or the plan data of the at least one of said managed objects, thereby knowing the real-time operational status, the historical operational status and/or the planned operational status of the to-be-managed object (everything in the system are being associated for at least being part of the same system.[0040-00041], [0047-0049], [0054], [0066-0067], Fig 1-2D: perform retrieval in response to user request includes determining the storage/database and selecting as well as determine relevant data in the database via filtering for relevant result). 

 With respect to claim 5, Salemann further discloses wherein the managed objects include real-time data objects stored in the real-time database, historical data objects stored in the historical database, and plan data objects stored in the plan database that are sorted and formed according to the temporal attribute; the real-time data objects include at least one managed object that is formed through model instantiation of the real-time data and is composed of the real-time data of the managed object; the historical data objects include at least one managed object that is (the elements such as real-time data and historical data are directed to different types of data  being manipulated and don’t necessary impact the functionality of claim, [0023-0027], [0052-0054], [0076], Fig 1-6: different types of data elements representing the objects includes different types of data with different attributes are being managed with different volumetric storage models and spatiotemporal management).

With respect to claim 6, Salemann further discloses	wherein the step of modeling the to-be-managed object in consideration of the temporal and spatial statuses of the to-be-managed object comprises: modeling space of the to-be-managed object according to the spatial status of the to-be-managed object so as to establish a spatial model, modeling time of the to-be-managed object according to the temporal status of the to-be-managed object so as to establish a temporal model, and building the management model that is formed by relating the spatial model to the temporal model of the to-be-managed object ([0023-0027], [0052-0054], [0076], Fig 1-6: modeling different types of data elements representing the objects includes different types of data via  different volumetric storage models and/or spatiotemporal management having and limited to spatial and temporal attribute).
With respect to claim 7, Salemann further discloses wherein the step of setting a specific attribute of the to-be-managed object expressed in a natural language according to the management models of the managed objects comprises: instantiating the management models so (appears that the limitations are directed to descriptive material  and not necessary impacting the functionality of the claim.; [0023-0027], [0052-0054], [0076], Fig 1-6: modeling different types of data elements representing the objects includes different types of data via  different volumetric storage models and/or spatiotemporal management using different type of attributes, including and not limited to spatial and temporal attributes).
With respect to claim 8, Salemann further discloses wherein the step of setting a specific attribute of the to-be-managed object expressed in a natural language according to the management models of the managed objects further comprises: setting the specific attribute of the managed object, wherein the specific attribute includes a temporal attribute, a spatial attribute and/or a non-spatial-temporal attribute expressed in the natural language, wherein the non-spatial-temporal attribute includes attributes of a first data type and a second data type of the to-be-managed object, and  the attribute of the second data type at least includes one or more of a graph attribute, an audio attribute, a video attribute and a name attribute of the to-be-managed object (appears that the limitations are directed to types of data  and not necessary impacting the functionality of the claim;[0023-0027], [0052-0054], [0076], Fig 1-6: setting attribute by modeling different types of data elements representing the objects includes different types of data via  different volumetric storage models and/or spatiotemporal management having and limited to non-spatial and non-temporal attributes).
With respect to claim 9, Salemann further discloses wherein the temporal attribute at least includes a temporal location, a start time and am end time, in which where the to-be-managed object is a static object, the spatial attribute at least includes a geographic spatial range, a geographic spatial location and a spatial shape, a spatial range and a spatial location of a child space, and where the to-be-managed object is a dynamic object, the spatial attribute at least includes a geographic spatial location, a candidate geographic spatial location and a spatial shape, a spatial range and a spatial location of an upper-level spatial model of the to-be-managed object (appears that the limitations are directed to types of data  and not necessary impacting the functionality of the claim;[0023-0027], [0052-0054], [0076], Fig 1-6: volumetric multidimensional storage management with  level of granularity indicates a hierarchical management with different levels having different type of attributes for different types of data).

With respect to claim 10, Salemann further discloses wherein the temporal model and the spatial model each has a multi-level structure labeled with names defined in the natural language, in which the multi-level structure of the temporal model includes at least one parent-level temporal layer expressed in the natural language and at least one child-level temporal layer corresponding to the parent-level temporal layer, and the multi-level structure of the spatial model includes at least one parent-level spatial layer expressed in the natural language and at least one child-level spatial layer corresponding to the parent-level spatial layer (appears that the limitations are directed to types of data  and not necessary impacting the functionality of the claim;[0023-0027], [0052-0054], [0076], Fig 1-6: volumetric multidimensional storage management with  level of granularity indicates a hierarchical management with multi-levels having different type of attributes for different types  of data).

With respect to claim 11, Salemann further discloses wherein the temporal model and the spatial mode wherein the spatial attributes are described by implementing annotation of spatial information of the to-be-managed object according to the spatial status of the to-be-managed object, which involves: loading a geographic information coordinate system through a spatial object editor, and building a multi-level spatial object based on geographic location information and spatial status information of the to-be-managed object using rectangles, irregular polygons, points and polygonal lines, and implementing annotation of the spatial information of individual components of the multi-level structure of the to-be-managed object based on the multi-level spatial object ([0023-0027], Fig 1-6: loading by continuously inserting data elements into one or more multidimensional volumetric storage s and/or spatiotemporal management with hierarchical management with multi-levels having different type of attributes for different types  of data).

With respect to claim 12, Salemann further discloses wherein annotation of the spatial information is performed by: loading the geographic information coordinate system through the spatial object editor, drawing a spatial range of a root node based on the geographic location of the to-be-managed object, and drawing a spatial object in the range of the root node using rectangles, irregular polygons, points and polygonal lines, so as to obtain a first-level spatial object of the to-be-managed object; drawing, based on the upper-level spatial object, spaces of the components of the to-be-managed object level by level using rectangles, irregular polygons, ([0023-0027],[0032-0033] Fig 1-6: loading by continuously inserting data elements into one or more multidimensional volumetric storage s and/or spatiotemporal management with hierarchical management with multi-levels having different type of attributes for different types  of data via matching as well as setting boundaries with the points as well as lines).

With respect to claim 13, Salemann further discloses wherein the spatial shape is a physical shape of the to-be-managed object, wherein the physical shape of the to-be-managed object geometrically describes the spatial shape using points, lines, and planes; and the spatial range is an envelope of the to-be-managed object, wherein the envelope represents the to-be-managed object using rectangles or cubes; and length, width and height of the spatial range are calculated from the spatial shape of the to-be-managed object; the spatial location describes location information about where the to-be-managed object is located spatially, in which the location information includes exact location information and logic location information; wherein the exact location is at least a geographic coordinate location of the to-be-managed object, and the logic location is location information of and/or relationship between the individual components of the to-be-managed object, which includes location relationship between spatial objects of the same levels and location relationship between spatial objects of different said levels (appears that the limitations are directed to types of data  and not necessary impacting the functionality of the claim;[0023-0027], [0052-0054], [0076], Fig 1-6: multidimensional volumetric storage management with  level of granularity includes  object location, relationship and other types of information) .

With respect to claim 14, Salemann further discloses wherein the data of the to-be-managed object is collected by: directly collecting historical data of the to-be-managed object at site from the to be managed object or collecting the historical data of the to-be-managed object by means calculation, collecting real-time data of the to-be-managed object by means of sensors or collecting real-time data of the to-be-managed object by means of calculation, or introducing plan needs through a third-party system interface and generating the plan data by means of calculation (the term “or” suggests option and only one of the listed is needed; [0023-0027], [0040-0042, [0060], Fig 1-6: collect data element from different sources, including the 3rd party via real time).

With respect to claim 15, Salemann further discloses wherein: performing a method for describing articles and events in an objective world based on a four-dimensional space before retrieving the data objects, and the method of description involves modeling the to-be-managed object so as to establish at least the historical database, the real-time database and the plan database that store temporal attribute of the to-be-managed object and the spatial attribute of the to-be-managed object ([0023-0027], [0038-0042], [0046-0049], [0054], [0060], Fig 1-6: modeling data element representing  the objects by using multidimensional volumetric storage management with  level of granularity with respect to spatiotemporal database management having different types of attributes, as well as using multidimensional simulation).
([0023-0027], [0038-0042], [0046-0049], [0054], [0060], Fig 1-6: looking information such as status when using multidimensional volumetric storage management with  level of granularity with respect to spatiotemporal database management having different types of attributes as well as using multidimensional simulation to process data, e.g. inserting data, or in response to user request). 
With respect to claim 17, Salemann further discloses looking up the historical operational status, the planned operational status and/or the real-time operational status of the to-be-managed object by having the to-be-managed object perform subscription, after establishment of the historical database, the real-time database and the plan database by describing articles and events in the objective world based on the four-dimensional space ([0023-0027], [0038-0042], [0046-0049], [0054], [0060], Fig 1-6: looking information such as status when using multidimensional volumetric storage management with  level of granularity with respect to spatiotemporal database management having different types of attributes as well as using multidimensional simulation to process data, e.g. in response to user request that correspond to a subscription, after the establishment of the database)., 
wherein the subscription is performed by: 
([0035], [0040], [0043], [0054], Fig 1-2D: the user/client sends a request with criteria for at least one data element in the spatiotemporal database, the criteria include the type of management model and attributes in natural language having natural terms like regions as shown in Fig 2B); and 
having the spatial-temporal database actively push, in response to the subscription request, to the client at least one data record that includes the spatial attribute and/or temporal attribute of to-be-managed object expressed in the natural language ([0036], [0043], [0048[0054], [0068-0069], Fig 1-2D: the spatiotemporal database actively pushing relevant data records to user/client in response to the request received, so that result simulation model is being produced and displayed on user/client device as shown in Fig 2B-2C).

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168